Name: 2006/720/EC: Commission Decision of 23 October 2006 authorising the placing on the market of diacylglycerol oil of plant origin as a novel food under Regulation (EC) NoÃ 258/97 of the European Parliament and of the Council (notified under document number C(2006) 4971)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  processed agricultural produce
 Date Published: 2006-10-26; 2007-06-05

 26.10.2006 EN Official Journal of the European Union L 296/10 COMMISSION DECISION of 23 October 2006 authorising the placing on the market of diacylglycerol oil of plant origin as a novel food under Regulation (EC) No 258/97 of the European Parliament and of the Council (notified under document number C(2006) 4971) (Only the English text is authentic) (2006/720/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 258/97 of the European Parliament and of the Council of 27 January 1997 (1), and in particular Article 7 thereof, Whereas: (1) On 17 April 2002 Archer Daniels Midland Company (hereafter ADM) made a request to the competent authorities of the Netherlands to place diacylglycerol oil of plant origin on the market as a novel food for use in cooking oils, fat spreads, salad dressings, mayonnaise, drinks presented as a replacement for one or more meals of the daily diet, bakery products and yoghurt type products. (2) On 20 December 2002 the competent authorities of the Netherlands issued their initial assessment report. In that report they came to the conclusion that the use of diacylglycerol oil of plant origin is safe for human consumption. (3) The Commission forwarded the initial assessment report to all Member States on 21 January 2003. (4) Within the 60 day period laid down in Article 6(4) of Regulation (EC) No 258/97, reasoned objections to the marketing of the product were raised in accordance with that provision. (5) The European Food Safety Authority (EFSA), in its opinion on an application from ADM for approval of diacylglycerol oil (EnovaTM oil) of 2 December 2004 (2), came to the conclusion that the oil is safe for human consumption. (6) With respect to the content of trans fatty acids EFSA recommended that it should be reduced to the level in the conventional oils of plant origin that the novel oil is intended to replace, in order for the oil not to be nutritionally disadvantageous to the consumer. (7) As regards drinks presented as a replacement for one or more meals of the daily diet Council Directive 89/398/EEC of 3 May 1989 on the approximation of laws of the Member States relating to foodstuffs intended for particular nutritional uses (3) applies. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Diacylglycerol oil of plant origin as specified in the Annex, may be placed on the market in the Community as a novel food for use in cooking oils, fat spreads, salad dressings, mayonnaise, drinks presented as a replacement for one or more meals of the daily diet, bakery products and yoghurt type products. Article 2 The designation diacylglycerol oil of plant origin (at least 80 % diacylglycerols) shall be displayed on the labelling of the product as such or in the list of ingredients of foodstuffs containing it. Article 3 This Decision is addressed to ADM Kao LLC, 4666 East Faries Parkway, Decatur, IL 62526, USA. Done at Brussels, 23 October 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 43, 14.2.1997, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003 (OJ L 284, 31.10.2003, p. 1). (2) Opinion of the Scientific Panel on Dietetic Products, Nutrition and Allergies on a request from the Commission related to an application to market Enova oil as a novel food in the EU of 2.12.2004. The opinion can be found on the website of the European Food Safety Authority, Scientific Panel on Dietetic Products, Nutrition and Allergies. (3) OJ L 186, 30.6.1989, p. 27. Directive as last amended by Directive 1999/41/EC of the European Parliament and of the Council (OJ L 172, 8.7.1999, p. 38). ANNEX SPECIFICATION OF DIACYLGLYCEROL OIL OF PLANT ORIGIN Substance/Parameter Content Acylglycerol Distribution: Diacylglycerols (DAG) Not less than 80 % 1,3-Diacylglycerols (1,3-DAG) Not less than 50 % Triacylglycerols (TAG) Not more than 20 % Monoacylglycerols (MAG) Not more than 5 % Fatty Acid Composition (MAG, DAG, TAG): Oleic acid (C18:1) Between 20 and 65 % Linoleic acid (C18:2) Between 15 and 65 % Linolenic acid (C18:3) Not more than 15 % Saturated fatty acids Not more than 10 % Others: Acid value Not more than 0,5 mg KOH/g Moisture and volatile Not more than 0,1 % Peroxide value (PV) Not more than 1 meq/kg Unsaponifiables Not more than 2 % Trans fatty acids Not more than 1 % MAG = monoacylglycerols, DAG = diacylglycerols, TAG = triacylglycerols Fatty acid components are derived from edible vegetable oils, in particular from soybean oil (Glycine max) or rapseed oil (Brassica campestris, Brassica napus).